365 F.2d 959
125 U.S.App.D.C. 26
James A. MADISON, Appellant,v.UNITED STATES of America, Appellee.
No. 19926.
United States Court of Appeals District of Columbia Circuit.
Argued June 14, 1966.Decided July, 18, 1966.

Mr. Milton M. Gottesman, Washington, D.C.  (appointed by this court) for appellant.
Mr. Charles K. Bergin, Jr., Attorney, Department of Justice, of the bar of the Supreme Judicial Court of Massachusetts, pro hac vice, by special leave of court, with whom Messrs. David G. Bress, U.S. Atty., and Frank Q. Nebeker, Asst. U.S. Atty., were on the brief, for appellee.
Before DANAHER, Circuit Judge, BASTIAN, Senior Circuit Judge, and LEVENTHAL, Circuit Judge.
PER CURIAM:


1
Convicted of robbery, assault with a dangerous weapon and theft of property of the United States, this appellant has here contended, for the first time, that the trial judge had not adequately instructed the jury respecting the circumstances of identification.  Additionally, he argues the trial judge by his questioning of a witness had prejudiced the appellant's right to a fair trial.  We affirm the conviction.


2
There was ample proof, through a number of witnesses, that at gunpoint this appellant and another robber had bound up five employees and a customer in the rental office of the National Capital Housing Authority.  The robbers escaped, taking with them more than $1,000 in money belonging to the United States.


3
Counsel has some interesting points to make concerning problems of erroneous identification.  We are sensitive to those problems and the need for care in identification and avoidance of suggestion to identification witnesses.  However, no request for a particularized instruction on identification was submitted, and after the jury had been charged, no exception was taken respecting the instructions as given.  We find no basis on which to predicate plain error.  After consideration of the entire record and the claims advanced at argument and on brief, we find no error affecting substantial rights.


4
Affirmed.